[Cite as Stewart v. Pugh, 2022-Ohio-2080.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                  BELMONT COUNTY

                                     THOMAS J. STEWART,

                                         Plaintiff-Appellant,

                                                  v.

                                DAVID TERRY PUGH ET AL.,

                                      Defendants-Appellees.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 21 BE 0014


                                    Civil Appeal from the
                        Court of Common Pleas of Belmont County, Ohio
                                    Case No. 20 CV 307

                                         BEFORE:
                  Gene Donofrio, Cheryl L. Waite, Carol Ann Robb, Judges.


                                         JUDGMENT:
                                        Affirmed in Part
                             Reversed in Part and Remanded in Part


Atty. Jinx S. Beachler, 1620 East Broad Street, Suite 101, Columbus, Ohio 43203, for
Plaintiff-Appellant and

Atty. John T. McLandrich, Atty. Frank H. Scialdone, Atty. Terence L. Williams, Mazanec,
Raskin & Ryder Co., L.P.A., 100 Franklin’s Row, 34305 Solon Road, Cleveland, Ohio
44139, for Defendants-Appellees.
                                                                                        –2–



                                          Dated:
                                       June 17, 2022

Donofrio, P. J.

       {¶1}    Plaintiff-appellant, Thomas J. Stewart, appeals from a Belmont County
Common Pleas Court judgment granting the motion of defendants-appellees, David Pugh
and the City of St. Clairsville (the City), for judgment on the pleadings.
       {¶2}    Appellant is a patrolman for the City. Pugh was the mayor of the City
during the relevant time. On December 10, 2020, appellant filed a complaint against
appellees (the City, Pugh as mayor, and Pugh in his individual capacity) asserting claims
for libel, slander, and invasion of privacy. Appellant attached a copy of a memorandum
addressed to him and signed by Pugh setting out various disciplinary matters concerning
his employment (the memorandum). The memorandum contained the results of a pre-
disciplinary hearing conference and found that appellant conducted personal business
while on-duty, failed to take action on a reported crime, and left his shift early without
informing the police chief. It also detailed appellant’s past disciplinary history. Appellant
alleged that Pugh, in his capacity as mayor, distributed the memorandum to various
people, including local media outlets, and made oral statements regarding the matters
contained in the memorandum.
       {¶3}    Appellees answered the complaint, and then on February 9, 2021, filed a
motion for judgment on the pleadings. They asserted that the trial court lacked jurisdiction
to hear appellant’s claims because the claims were subject to binding arbitration under
the terms of his collective bargaining agreement (CBA). Appellees attached a copy of the
CBA.
       {¶4}    The trial court granted appellees’ motion and dismissed appellant’s
complaint.    The court stated that where a CBA provides for binding arbitration of
grievances for specific matters, that is the sole remedy available. It noted that the CBA
in this case provides that all disciplinary matters shall be carried out in a private manner
and that the employer will not distribute an employee’s disciplinary action without a public
records request, court order, or similar request. The court found that the basis of each of
appellant’s claims here arose out of appellees’ publication of the disciplinary



Case No. 21 BE 0014
                                                                                          –3–


memorandum. Because it involved a disciplinary matter, the court found that pursuant to
the CBA, appellees were bound to maintain confidentiality. The court then found that
appellees were in violation of the CBA and appellant’s allegations were subject to the
arbitration provision. It concluded that appellant’s exclusive remedy was to submit a
grievance for breach of the confidentiality provision in accordance with the terms of the
CBA.
       {¶5}     Appellant filed a timely notice of appeal on March 29, 2021. He now raises
three assignments of error.      As his first two assignments of error make the same
argument, we will address them together.
       {¶6}     Appellant’s first assignment of error states:

              THE TRIAL COURT PREJUDICIALLY ERRED WHEN IT FAILED
       TO INTERPRET OHIO CIVIL RULE 12(C) MOST FAVORABLE TO THE
       PLAINTIFF-APPELLANT            AND      GRANTED       THE      DEFENDANTS-
       APPELLEES’ MOTION FOR JUDGMENT ON THE PLEADINGS.

       {¶7}     Appellant’s second assignment of error states:

              THE TRIAL COURT PREJUDICIALLY ERRED IN FINDING THAT
       THE PLAINTIFF-APPELLANT’S CLAIMS WERE BARRED BECAUSE OF
       THE COLLECTIVE BARGAINING AGREEMENT BEING THE PLAINTIFF-
       APPELLANT’S EXCLUSIVE REMEDY.

       {¶8}   Appellant argues that the trial court failed to construe all material allegations
in the complaint in his favor. He asserts the trial court was wrong to determine that the
CBA was his sole remedy. Appellant points out that his complaint does not mention the
CBA. Further, he states that he asserted tort claims, not contract claims. Appellant
argues that his claims arose outside of the CBA and stand on their own.
       {¶9}   Initially, we must point out that the trial court found that appellees breached
the CBA. This is a determination that can only be made by an arbitrator. Thus, this
“finding” by the trial court is to be disregarded.




Case No. 21 BE 0014
                                                                                       –4–


       {¶10} A Civ.R. 12(C) motion for judgment on the pleadings presents only
questions of law. Ahmed v. Sargus, 7th Dist. Belmont No. 03-BE-63, 2005-Ohio-2382, ¶
7. Therefore, this court conducts a de novo review. Id.
       {¶11} Pursuant to Civ.R. 12(C), a party may move for judgment on the pleadings
after the pleadings are closed but within such time as not to delay the trial. Such a motion
has been characterized as a belated Civ.R. 12(B)(6) motion to dismiss for failure to state
a claim. State ex rel. Pirman v. Money, 69 Ohio St.3d 591, 592, 635 N.E.2d 26 (1994).
In ruling on a Civ.R. 12(C) motion, the court may grant judgment on the pleadings where
no material factual issue exists and the moving party is entitled to judgment as a matter
of law. Id. at 592-593. The court is to rely solely on the allegations in the pleadings and
the plaintiff is entitled to have all material allegations in the complaint construed in his
favor as true. Id. The court is limited to reviewing the complaint, the answer, and any
exhibits attached to those pleadings. Toman v. Humility of Mary Health Partners, 7th Dist.
Mahoning No. 13 MA 105, 2014-Ohio-4417, ¶ 11.
       {¶12}   In this case, appellant attached a copy of the memorandum to his
complaint and appellees attached a copy of the CBA to their answer. Thus, in addition to
the complaint and answer, the trial court was able to review these two documents as well.
       {¶13}   R.C. 4117.10(A) states that if a CBA provides for a final and binding
arbitration of grievances, public employers, employees, and employee organizations are
subject solely to that grievance procedure and the state personnel board of review or civil
service commissions have no jurisdiction to receive and determine any appeals relating
to matters that were the subject of a final and binding grievance procedure.
       {¶14}   The Ohio Supreme Court has held that if a party asserts rights that are
independent of R.C. Chapter 4117, then that party's complaint may properly be heard in
common pleas court. Franklin Cty. Law Enforcement Ass'n v. Fraternal Order of Police,
Capital City Lodge No. 9, 59 Ohio St.3d 167, 572 N.E.2d 87 (1991), paragraph two of the
syllabus. “But if a party asserts claims that arise from or depend on the collective
bargaining rights created by R.C. Chapter 4117, the remedies provided in that chapter
are exclusive.” Id.
       {¶15}   As to disciplinary matters the CBA here provides: “The Employer agrees
that all disciplinary procedures shall be carried out in private and in a businesslike



Case No. 21 BE 0014
                                                                                          –5–


manner.” (Appellees’ Answer, Ex. 2 CBA, Article 20, Section 4). In this case, the
allegation underlying each of appellant’s three claims is that appellees did not carry out
appellant’s disciplinary matters in a private manner. Appellant’s allegations are that
appellees published his disciplinary procedures both in writing and verbally to the local
news media. Thus, these matters fall squarely within the terms of the CBA.
       {¶16}    Appellant argues that he raised tort claims and did not raise claims for
breach of the CBA. But even though appellant raised tort claims, these claims were
directly regarding matters covered by the CBA.
       {¶17}   The CBA defines “grievance” as “an allegation by a bargaining unit
employee that there had been a breach, misinterpretation, or improper application of this
Agreement.” (Appellees’ Answer, Ex. 2 CBA, Article 22, Section 1). Pursuant to the
grievance procedure, “[a]ll grievances must be processed at the proper step in order to
be considered at the next step.” (Appellees’ Answer, Ex. 2 CBA, Article 22, Section 1).
The final step in the grievance procedure is binding arbitration. (Appellees’ Answer, Ex.
2 CBA, Article 22, Section 3). Moreover, “[a]ny grievance which is not processed by the
employee within the time limits provided shall be considered resolved based upon
management’s last answer.” (Appellees’ Answer, Ex. 2 CBA, Article 22, Section 2).
There is no dispute in the record that appellant is a bargaining unit employee.
       {¶18}   Under these terms of the CBA and R.C. 4117.10(A), appellant’s sole path
of recourse, as to the City and as to Pugh in his capacity as mayor, for the claims he
asserts is to file a grievance and follow the grievance procedure set out in the CBA.
       {¶19}    In a very similar case, the Eighth District found that the trial court was
without jurisdiction to determine an employee's defamation claim against the school board
when the alleged defamatory remarks were contained in a memoranda written for the
purpose of initiating the disciplinary process as set forth in the CBA.          Hormann v.
Cleveland Bd. of Educ., 8th Dist. Cuyahoga No. 71165, 1998 WL 702366 (Oct. 8, 1998).
The appellate court determined the trial court was without jurisdiction to entertain
appellee's claims of defamation as they were preempted by R.C. 4117.10. Id. at *3.
       {¶20}    And in another similar case, this court noted that Ohio courts will dismiss
claims for intentional infliction of emotional distress for lack of subject matter jurisdiction
when the allegations underlying the claim are governed by a collective bargaining



Case No. 21 BE 0014
                                                                                     –6–


agreement with a grievance procedure requiring final and binding arbitration. Marzano v.
Struthers City School Dist. Bd. of Education, 7th Dist. Mahoning No. 16 MA 0179, 2017-
Ohio-7768, ¶ 17. In that case, we found that all of Marzano's allegations fell under the
purview of the collective bargaining agreement. Id. at ¶ 21. For example, we cited to
Marzano’s claim that the school board did not tell her why discipline was being
considered. Id. We pointed out that the CBA in that case specified that “[b]efore the
employee may be suspended without pay or dismissed, the employer must provide the
employee with notice of the charges * * *.” Id. We further noted that Marzano did not
dispute her membership in the Union, the application of the CBA to her public employment
with the school district, the terms of the CBA, its grievance definition, or the grievance
procedure. Id. at ¶ 23. Therefore, we concluded that the trial court correctly concluded
that the intentional infliction of emotional distress claim was governed by the CBA, her
sole remedy for her workplace complaints was the grievance procedure, and that the trial
court therefore lacked subject matter jurisdiction over her claim. Id. at ¶ 24.
       {¶21}   This court has also noted that “Ohio courts will dismiss common law
intentional tort claims for lack of subject matter jurisdiction when the allegations
underlying the claim are governed by a collective bargaining agreement.”          E. Ohio
Regional Wastewater Auth. v. Util. Workers Union of America, AFL-CIO, Local Union 436-
A, 7th Dist. Belmont No. 17 BE 0007, 2017-Ohio-9409, ¶ 26. Again, while appellant’s
complaint does not mention the CBA, the allegations on which his complaint are based
are that appellees maliciously dispensed his disciplinary record to the public. Therefore,
appellant’s exclusive remedy in this case as to the City and as to Pugh in his capacity as
mayor is to file a grievance in accordance with the CBA.
       {¶22}    Accordingly, appellant’s first and second assignments of error are without
merit and are overruled.
       {¶23}    Appellant’s third assignment of error states:

               THE TRIAL COURT PREJUDICIALLY ERRED IN DISMISSING THE
       CLAIM AGAINST THE DEFENDANT-APPELLEE DAVID TERRY PUGH
       DUE TO THE FACT THAT HE WAS ALSO SUED IN HIS INDIVIDUAL
       CAPACITY.



Case No. 21 BE 0014
                                                                                         –7–


       {¶24}     Finally, appellant contends the trial court did not address whether Pugh’s
actions were performed in his individual capacity or whether they were outside of his role
as mayor.
       {¶25}     Appellees assert that appellant waived this issue because he failed to
raise it in the trial court. But appellees are incorrect. Appellant specifically raised this
issue to the trial court in his memorandum contra to appellees’ motion for judgment on
the pleadings.
       {¶26}     The trial court did not specifically address this issue however. It simply
concluded that it did not have jurisdiction and dismissed the complaint.
       {¶27}     In order to dismiss a complaint for lack of subject matter jurisdiction, the
court must determine whether the plaintiff has alleged any cause of action that the court
has authority to decide. Turner v. Tri-Cty. Baptist Church of Cincinnati, 12th Dist. Butler
No. CA2018-03-050, 2018-Ohio-4658, ¶ 11; Assn. of Cleveland Firefighters, Local 93
I.A.F.F. v. Cleveland, 8th Dist. Cuyahoga No. 101369, 2015-Ohio-1538, ¶ 14; Wilkerson
v. Howell Contrs., Inc., 1st Dist. Hamilton No. C-040634, 163 Ohio App.3d 38, 2005-Ohio-
4418, 836 N.E.2d 29, ¶ 9.
       {¶28}     In this case, regardless of whether the trial court has jurisdiction over the
claims against the City and against Pugh as the mayor, the court does have jurisdiction
over the claims of libel, slander, and invasion of privacy against Pugh in his individual
capacity.    The CBA specifically states:      “The Employer agrees that all disciplinary
procedures shall be carried out in private and in a businesslike manner.” (Appellees’
Answer, Ex. 2 CBA, Article 20, Section 4; emphasis added). Pugh as an individual is not
appellant’s employer. Additionally, R.C. 4117.10(A) provides that if a CBA provides for
arbitration of grievances, “public employers, employees, and employee organizations” are
subject solely to that grievance procedure. The statute does not apply to individuals.
Thus, Pugh as an individual is not subject to the terms of the CBA.
       {¶29}     Because Pugh as an individual is not subject to the terms of the CBA, the
trial court erred in dismissing the complaint against Pugh in his individual capacity.
       {¶30}     Accordingly, appellant’s third assignment of error has merit and is
sustained.




Case No. 21 BE 0014
                                                                                       –8–


       {¶31}   For the reasons stated above, the trial court’s judgment is hereby affirmed
as to the City and as to Pugh in his capacity as mayor. The trial court’s judgment is
reversed as to Pugh in his individual capacity and the matter is remanded to the trial court
for further proceedings pursuant to law and consistent with this opinion.




Waite, J., concurs.

Robb, J., concurs.




Case No. 21 BE 0014
[Cite as Stewart v. Pugh, 2022-Ohio-2080.]




        For the reasons stated in the Opinion rendered herein, appellant’s first and second
assignments of error are overruled. Appellant’s third assignment of error is sustained. It
is the final judgment and order of this Court that the judgment of the Court of Common
Pleas of Belmont County, Ohio, is affirmed as to the City and as to Pugh in his capacity
as mayor. It is reversed as to Pugh in his individual capacity. We hereby remand this
matter as to Pugh in his individual capacity to the trial court for further proceedings
according to law and consistent with this Court’s Opinion. Costs to be taxed against the
appellees.
        A certified copy of this opinion and judgment entry shall constitute the mandate in
this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a
certified copy be sent by the clerk to the trial court to carry this judgment into execution.




                                       NOTICE TO COUNSEL

        This document constitutes a final judgment entry.